Daly, P. J.
The plaintiff’s action was to recover $930.30 for professional services in consultations with her and others in negotiations for loans and settlements, offering securities for sale, collecting moneys, recovering property, drawing instruments in writing, examining records, etc.;- and the defense, besides a denial, set up (1) a counterclaim; (2) new matter, alleging that the plaintiff, while undertaking to advise the defendant, aided the adverse parties to her damage in $1,600, for which she demanded judgment against the plaintiff, and (3) for a further defense alleged that the plaintiff, while claiming to act for and advise the defendant, secretly advised and aided the adverse parties, by which she was misled to her damage in the sum of $1,000, for which she-asks to recover judgment against the plaintiff.
Evidence was taken upon both sides; and the questions submitted to the jury were: Employment, and the rendition of services, and whether the plaintiff had been fully compensated by moneys collected. At the close of the testimony defendant's^ counsel asked the court to submit to the jury the question whether or not the plaintiff was entitled to recover at all by reason of his subsequent transactions with the persons named in the answer as the adverse parties, whom it is charged he had secretly aided. The court said: “I will-submit the case only upon the questions of value of the services, and not at all upon any question of counterclaim.” The defendant’s counsel then said: “I waive the counterclaim- because, since the action was brought, another action upon which the counterclaim was based was decided in favor of the defendant.” The record then states: “Defendant’s counsel excepts.”
The question which the defendant’s counsel asked the court to submit to the jury was one . of law, i. e., whether the plaintiff was entitled to recover by reason of certain transactions. There was no request for an instruction of law, and no request for the submission of any question of fact. Refusal to submit a question of law to the jury was not error. ,But if the request could be regarded as a request- to submit any question of fact arising out of the transactions, or for any instruction of law, the subsequent waiver of the counterclaim might he understood as a waiver of the whole matters alleged in the answer with regard to the transactions in question. These transactions were embodied in two allegations of the answer. The first set up new matter, not described either as a defense or as a counterclaim, but alleging *354damage to the plaintiff in a certain sum, for which she asked to recover judgment against the plaintiff. Similar transactions were alleged in a separate “ defense,” in which, however, damages - were alleged and judgment for a specific sum demanded against the plaintiff. •
If it were a question of .pleading only, this new matter set up in the answer, not being characterized as a counterclaim, would not have required a reply, although plaintiff did reply in this .action. But evidence having been taken under the allegations, if damages had been proved, the defendant would have been entitled to a reduction of the plaintiff’s claim, or to an affirmative judgment as upon a counterclaim. Acer v. Hotchkiss, 97 N. Y. 395, 408. At the time of the request made by the defendant’s counsel it was available to the defendant to rely upon the matters alleged and proved as a counterclaim as well as a defense,1 and the waiver of the counterclaim, without' specifically claiming the benefit of the matters in evidence as a defense, did not' apprise the court that the benefit of the defense was claimed. As is said above, the waiver might be understood as applying to the whole case as made out under the allegations. ■ '
; The exceptions to the admission or exclusion of evidence do not show error. The case shows that: “ Plaintiff’s counsel reads letters which are marked in one of the packets or bundles of letters in evidence. Plaintiff’s counsel also reads letter dated January 5, 1894. Objected to by defendant as not in evidence; objection overruled; defendant excepts.” The admission of the specific letter named is claimed to be error. If the objection was that the letter in question was not among those marked in the ■packets'or bundles, that was a question of fact for .the court to -decide upon inspection of the paper,- and there is nothing to show that its admission was improper. The objection- does not raise any question as to the proof ór admissibility of the letter, only that it was “ not in evidence.”
This objection was cured by its admission.
Another .paper was admitted, under objection that it was incompetent, immaterial and irrelevant... This objection did hot raise the question now argued, that it was not duly .executed, not, a binding or valid agreement, and that the defendant was not a ■ party to it,..or had any knowledge of it. It purported to be signed by her husband, and was introduced by the plaintiff to show a transaction concerning which the defendant had undertaken to *355testify. The only other exception referred ■ to on brief of the appellant is to the exclusion of proof which it appears was subsequently admitted, and which, in any event, was immaterial,
As the exceptions do not show error, the" judgment and order must be affirmed, with costs. -
MoApam and Bisohoee, JJ., concur.
Judgment and order affirmed, with costs.